Case 3:20-cv-03006-FLW-DEA Document 17 Filed 03/08/21 Page 1 of 1 PageID: 37



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

                                                  HON. FREDA L. WOLFSON
 JONANTHAN MACK,                                  HON. DOUGLAS E. ARPERT

               Plaintiff,                         Civil Action No. 20-3006 (FLW) (DEA)

        v.

 ROBERT KEENER AND THE UNITED
 STATES OF AMERICA,

               Defendants.


      STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE
                PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)

       THIS MATTER in the above-entitled action having been amicably adjusted by

and between the parties, it is hereby stipulated and agreed that all claims against

defendants Robert Keener and the United States of America (together, the “United

States”) are dismissed with prejudice.

       It is contemplated that this Stipulation of Dismissal with Prejudice may be

executed in several counterparts, with a separate signature page for each party as

necessary. All such counterparts and signature pages, together, shall be deemed to

be one document.

                                                  RACHAEL A. HONIG
KAMENSKY COHEN RIECHELSON                         Acting United States Attorney


                                                  s/ Peter G. Vizcarrondo
By: Philip Cohen, Esq.                            By: Peter G. Vizcarrondo
Counsel for Plaintiff                             Assistant United States Attorney
                                                  Counsel for the United States

It is further ordered that the Clerk of the Court is
directed to reopen this action and upon entry of
this order,the case and docket shall be marked closed.
IT IS SO ORDERED:

_________________________________________
Freda L. Wolfson, U.S.C.D.J. 3/8/2021
